     Case 2:19-cv-02418-DOC-SP Document 11 Filed 06/26/20 Page 1 of 6 Page ID #:62



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 STEVEN G. JIMENEZ,                          )    Case No. CV 19-2418-DOC (SP)
                                               )
12                      Plaintiff,             )    MEMORANDUM AND ORDER
                                               )    DISMISSING ACTION FOR
13                v.                           )    FAILURE TO PROSECUTE
                                               )
14 K. CLEMENTS, et al.,                        )
                                               )
15                      Defendants.            )
                                               )
16                                             )
17
18                                             I.
19                                    PROCEEDINGS
20         On March 29, 2019, plaintiff Steven Jimenez, proceeding pro se and in
21 forma pauperis, filed a civil rights Complaint pursuant to 42 U.S.C. § 1983. In the
22 Complaint, plaintiff alleged that prison officials were deliberately indifferent to his
23 medical needs while he was incarcerated at the California Men’s Colony. On
24 January 16, 2020, the Court found the Complaint subject to dismissal, and granted
25 plaintiff leave to file a First Amended Complaint by February 18, 2020. The Court
26 also gave plaintiff the option of notifying the Court by February 18, 2020 that he
27
28                                             1
     Case 2:19-cv-02418-DOC-SP Document 11 Filed 06/26/20 Page 2 of 6 Page ID #:63



 1 intended to stand on the Complaint without amendment. Plaintiff did not file a
 2 First Amended Complaint or otherwise respond to the Court’s January 16 order by
 3 the February 18 deadline, or at all.
 4         After failing to receive a First Amended Complaint or any other
 5 communication from plaintiff, the Court issued an Order to Show Cause Why
 6 Complaint Should Not Be Dismissed for Failure to Prosecute (“OSC”) on April 3,
 7 2020. Plaintiff was ordered to respond to the OSC by April 24, 2020, and show
 8 cause why the action should not be dismissed for failure to prosecute and/or
 9 comply with a court order. The Court gave plaintiff several options for responding
10 to the OSC, including showing cause in writing why the action should not be
11 dismissed, filing a First Amended Complaint, or filing a Notice of Dismissal of the
12 action. The Court cautioned plaintiff that his failure to timely respond to the OSC
13 would be deemed by the Court as consent to the dismissal of this action without
14 prejudice.
15         Plaintiff did not respond to the OSC by the April 24, 2020 deadline as
16 ordered, and has not filed a First Amended Complaint. The Court has not received
17 any response or other communication from plaintiff since July 12, 2019, when
18 plaintiff filed a Notice of Change of Address.
19                                           II.
20                                     DISCUSSION
21         Since plaintiff has ceased complying with or responding to court orders, this
22 case should be dismissed for failure to prosecute. When plaintiff failed to file a
23 First Amended Complaint or give notice of his intent to stand on the Complaint by
24 the February 18, 2020 deadline, the Court issued an OSC giving plaintiff an
25 opportunity to show cause for his failure to prosecute, and warning plaintiff that
26 failure to comply with the Court’s order would be deemed by the Court as consent
27
28                                            2
     Case 2:19-cv-02418-DOC-SP Document 11 Filed 06/26/20 Page 3 of 6 Page ID #:64



 1 to dismissal of this action without prejudice. Plaintiff failed to respond to the OSC
 2 by the deadline provided, or at all. Plaintiff’s failure to file a First Amended
 3 Complaint or respond to the Court’s OSC evidences a lack of prosecution on his
 4 part.
 5         It is well established that a district court has authority to dismiss a party’s
 6 action because of his or her failure to prosecute or to comply with court orders.
 7 See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S. Ct.
 8 1386, 8 L. Ed. 2d 734 (1962) (a court’s authority to dismiss for lack of prosecution
 9 is necessary to prevent undue delays in the disposition of pending cases and to
10 avoid congestion in the calendars of the district courts); Pagtalunan v. Galaza, 291
11 F.3d 639, 642 (9th Cir. 2002) (weighing factors); Ferdik v. Bonzelet, 963 F.2d
12 1258, 1260 (9th Cir. 1992) (a district court may dismiss an action for failure to
13 comply with any order of the court).
14         In Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988), the Ninth Circuit
15 affirmed the district court’s dismissal of a case for failure to prosecute. The Ninth
16 Circuit cited the following factors as relevant to the district court’s determination
17 of whether dismissal of a pro se party’s action for failure to prosecute is warranted:
18 “‘(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
19 need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public
20 policy favoring disposition of cases on their merits and (5) the availability of less
21 drastic sanctions.’” Id. at 1440 (quoting Henderson v. Duncan, 779 F.2d 1421,
22 1423 (9th Cir. 1986)).
23         In this case, plaintiff has failed to follow the Court’s direction to file a First
24 Amended Complaint or give notice of his intent to stand on the Complaint without
25 amendment, and has failed to respond in any fashion to the Court’s April 3, 2020
26 OSC. Plaintiff’s failure to follow the Court’s orders and to prosecute his case has
27
28                                              3
     Case 2:19-cv-02418-DOC-SP Document 11 Filed 06/26/20 Page 4 of 6 Page ID #:65



 1 caused this action to languish, impermissibly allowing plaintiff to control the pace
 2 of the docket rather than the Court. See Pagtalunan, 291 F.3d at 642 (“It is
 3 incumbent upon the Court to manage its docket without being subject to routine
 4 noncompliance of litigants.”). Plaintiff’s conduct indicates that he does not intend
 5 to litigate this action diligently, or at all. Thus, the first and second factors weigh
 6 in favor of dismissal. See Yourish v. California Amplifier, 191 F.3d 983, 990 (9th
 7 Cir. 1999) (“[T]he public’s interest in expeditious resolution of litigation always
 8 favors dismissal.”).
 9         A rebuttable presumption of prejudice to an opposing party arises when a
10 party unreasonably delays prosecution of an action. See In re Eisen, 31 F.3d 1447,
11 1452-53 (9th Cir. 1994). Nothing suggests that such a presumption is unwarranted
12 here. Where a party offers a poor excuse for failing to comply with a court’s order,
13 the prejudice to the opposing parties is sufficient to favor dismissal. See Yourish,
14 191 F.3d at 991-92. Here, plaintiff has not offered any excuse for his failure to
15 comply with the Court’s orders. Further, “[u]nnecessary delay inherently increases
16 the risk that witnesses’ memories will fade and evidence will become stale.”
17 Pagtalunan, 291 F.3d at 643 (citing Sibron v. New York, 392 U.S. 40, 57, 88 S. Ct.
18 1889, 20 L. Ed. 2d 917 (1968)). Thus, the third factor also weighs in favor of
19 dismissal.
20         It is a plaintiff’s responsibility to move a case toward a disposition at a
21 reasonable pace and to avoid dilatory and evasive tactics. See Morris v. Morgan
22 Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991). By failing to file a First
23 Amended Complaint or respond to the Court’s April 3, 2020 OSC, plaintiff has not
24 discharged this responsibility. In these circumstances, the public policy favoring
25 resolution of disputes on the merits does not outweigh plaintiff’s failure to comply
26 with court orders or move the case forward.
27
28                                             4
     Case 2:19-cv-02418-DOC-SP Document 11 Filed 06/26/20 Page 5 of 6 Page ID #:66



 1           The fifth factor, the availability of less drastic sanctions, ordinarily counsels
 2 against dismissal. “Alternative sanctions include: a warning, a formal reprimand,
 3 placing the case at the bottom of the calendar, a fine, the imposition of costs or
 4 attorney fees, the temporary suspension of the culpable counsel from practice
 5 before the court, . . . dismissal of the suit unless new counsel is secured [,]
 6    . . . preclusion of claims or defenses, or the imposition of fees and costs upon
 7 plaintiff’s counsel. . . .” Malone v. U.S. Postal Serv., 833 F.2d 128, 132 n.1 (9th
 8 Cir. 1987) (citation and internal quotation marks omitted). In the instant case,
 9 however, each of these possibilities is either inappropriate for a pro se litigant
10 proceeding in forma pauperis or has already been employed with no apparent
11 effect.
12           The Court attempted to avoid dismissal by: (1) after plaintiff’s deadline to
13 file a First Amended Complaint or given notice of intent to stand on the Complaint
14 passed, waiting more than a month before issuing an OSC in which the Court
15 warned plaintiff that failure to timely respond to the OSC would be deemed by the
16 Court as consent to dismissal of the action without prejudice; and (2) waiting more
17 than two months beyond the deadline to respond to the OSC before issuing this
18 order. Plaintiff has not communicated with the Court in any fashion since July 12,
19 2019. Further, dismissal without prejudice is less drastic than dismissal with
20 prejudice. As there appears to be no less drastic sanction than dismissal without
21 prejudice now available, the fifth factor weighs in favor of dismissal.
22           Based on the foregoing, dismissal of this action without prejudice is
23 warranted for failure to prosecute and to obey court orders.
24 //
25 //
26 //
27
28                                               5
     Case 2:19-cv-02418-DOC-SP Document 11 Filed 06/26/20 Page 6 of 6 Page ID #:67



 1                                       III.
 2                                     ORDER
 3         IT IS THEREFORE ORDERED that Judgment shall be entered dismissing
 4 this action without prejudice.
 5
            -XQH
 6 DATED: ________________, 2020
 7                                      ___________________________________
 8                                      HONORABLE DAVID O. CARTER
                                        UNITED STATES DISTRICT JUDGE
 9
10 Presented by:
11
12 ___________________________________
   SHERI PYM
13 UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        6
